Citation Nr: 0305221	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO decision which denied the 
veteran's claim of service connection for a respiratory 
disability.  In September 2002, the Board directed that 
evidentiary development be completed on the claim. 


FINDING OF FACT

The veteran's current COPD is attributable to smoke 
inhalation in service.


CONCLUSION OF LAW

COPD was incurred during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that in October 
1944, he jumped from a burning B-24 and fractured his left 
tibia. 

In a December 1980 statement, a fellow serviceman indicated 
that he and the veteran had been aboard a B-24 when it 
crashed due to an onboard fire.  

At a January 2002 Board hearing, the veteran testified that 
he had been exposed to the smoke of two airplane fires.  The 
first fire was aboard a B-17 and the second fire was aboard a 
B-24.  He related that one of the fires generated a lot of 
smoke from wire insulation and another involved hydraulic 
fluid.  After service, in the 1950s, he said he had problems 
with a cough, and he related he had current respiratory 
problems.

A June 2001 VA respiratory examination report reflects that 
the veteran reported that in 1943 (during service) he had 
inhaled a considerable amount of toxic smoke from an 
electrical fire.  Later, in 1944, he said, he was exposed to 
a fire involving hydraulic fluid, aboard an aircraft, and 
again inhaled a lot of smoke.  Following an examination, it 
was opined that the veteran had mild to moderate COPD, 
etiology unknown, and it was opined that it was more likely 
than not that COPD was related to smoke exposure in 1943 and 
1944.

A January 2003 VA examination report shows that the veteran 
reported that he was exposed to smoke from fires while on 
board two aircraft: a B-24 (during training) and a B-17.  He 
said he did not have any problems with his lungs at the time 
of the fires.  He said he experienced problems with his 
breathing in 1995, at which time he developed some shortness 
of breath and was diagnosed as having COPD.  Following an 
examination, the veteran was diagnosed as having COPD, 
etiology unknown.  It was also pointed that the veteran had a 
history of smoke inhalation in 1942 with an onset of COPD in 
1985.  It was opined that it was at least as likely as not 
that the COPD was secondary to the smoke inhalation. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims he was exposed to the smoke of two 
aircraft fires during service, and has COPD as a result.  His 
service medical records corroborate that he bailed from a 
burning B-24 during active duty.  Medical evidence on file 
includes VA examinations completed in 2001 and 2003.  The VA 
examinations reflect the opinions that it is at least as 
likely as not and that it is more likely than not that 
current COPD is related to smoke inhalation during active 
duty.  The Board finds the 2001 and 2003 opinions to be 
probative and unrefuted by the record.  Notably, the 2003 VA 
examination report reveals that the record was reviewed 
extensively prior to rendering the etiological opinion. 

In sum, the veteran had an in-service injury, there is 
evidence of a current diagnosis, and medical opinions linking 
the current diagnosis to the in-service event.  COPD was 
incurred in service; the claim is granted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d). 


ORDER

Service connection for COPD is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

